       Case 2:21-mj-00004-SMM Document 8 Entered on FLSD Docket 01/25/2021 Page 1 of 1

                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF FLORIDA
       Angela E. Noble                                                                                             101 S. U.S. Highway One, Room 1016
Court Administrator • Clerk of Court                                                                                     Fort Pierce, Florida 34950
                                                                                                                                (772) 467-2308


          Date:      January 25, 2021

          To:        United States District Court
                     Washington, District of Columbia


          Re:       USA -v- ANTHONY R. MARIOTTO

                    Our Case # 21-004-SMM                                 SD/Florida
                    Your Case # 1:21-MJ-00144                             Washington, D.C.


                              CLERK'S NOTICE OF CRIMINAL REMOVAL TO OTHER DISTRICT

          Pursuant to the Order of Removal entered by U.S. Magistrate Judge Shaniek M. Maynard on
          January 25, 2021 the above styled case is hereby transferred to your district. Please find enclosed the
          following documents:

                                        R Copy of the docket sheet
                                        R Transmittal letter
                                        R Minute Order on Removal proceedings entered by Judge Maynard
                                        R Waiver of Removal signed by Defendant and corresponding Order of Removal
                                          Along with $250,000 10% Cash Appearance Bond


          Clerk’s Note: Court ordered Defendant to appear via video teleconference on Friday, January
          29, 2021 at 1:00 p.m. before D.C. Magistrate Judge (Zoom instructions provided to Defendant)

          You may access our electronic case file and upload all other electronically filed documents via PACER by
          using your PACER (not CM/ECF) login and password. If you do not have a PACER login, please contact
          PACER Center. Please acknowledge receipt and return copy of transmittal letter.

          Sincerely,

          ANGELA E. NOBLE
          Court Administrator • Clerk of Court

          By: Colette Griffin-Arnold, Deputy Clerk
                                                                      Date rec'd:______________________________

                                                                      By:_____________________________________
                                                                                  Deputy Clerk




                       “It is our honor and duty provide the support necessary to enable the Court as an institution to fulfill its
                                     constitutional, statutory and societal responsibilities for all who seek justice.”
